                                                                                   PO Box 98, Austin, Texas 78767
                                                                                                (512) 480 – 5600
                                                                                                 www.gdhm.com
                                                                                      Employer I.D. #XX-XXXXXXX
A Professional Corporation



Ron Satija                                                                                          November 11, 2019
Hajjar Peters, LLP                                                                                     Invoice 353951
3144 Bee Caves Rd.
Austin, TX 78766
EMAIL INVOICES TO: rsatija@satijatrustee.com
                                                                                          EXH A
                                     REMITTANCE COPY

Our File No. A29060.35                                                      For Services Through November 6, 2019
Genger Bankruptcy




      Total Fees for Professional Services                              $        72,250.50

      Total Reimbursable Costs                                          $             92.65

      NET CURRENT BILLING FOR THIS FILE                                                         $        72,343.15

      PLEASE REMIT TOTAL INVOICE BALANCE DUE                                                    $        72,343.15




       Please remit payment upon receipt to: Graves, Dougherty, Hearon & Moody P.O. Box 98, Austin, Texas 78767
                                To ensure proper credit, return this copy with remittance.
                               If you have any questions contact us at accounting@gdhm.com
                                                                               PO Box 98, Austin, Texas 78767
                                                                                            (512) 480 – 5600
                                                                                             www.gdhm.com
                                                                                  Employer I.D. #XX-XXXXXXX
 A Professional Corporation

Ron Satija                                                                                  November 11, 2019
Hajjar Peters, LLP                                                                             Invoice 353951
3144 Bee Caves Rd.
Austin, TX 78766
EMAIL INVOICES TO: rsatija@satijatrustee.com


Our File # A29060.35                                                   For Services Through November 6, 2019
Genger Bankruptcy




08/08/19 Review and analyze schedules (1.0); Communicate with R. Satija regarding case (.8); Prepare
         application to employ and supporting documentation (.1);
         Brian T. Cumings                1.90hrs. at 325.00/hr.               617.50         B410

08/09/19 Attention to communications with R. Satija regarding case (.7); Attention to communications
         with and from S. Streusand, counsel for Sagi Genger, regarding judgment and issues relating to
         potential assets of the estate (.2); Review and analyze pleadings from Genger family disputes in
         order to determine information relevant to pursuing potential assets (2.5);
         Brian T. Cumings                     3.40hrs. at 325.00/hr.             1,105.00       B410

08/10/19 Participate in conference call with R. Satija and potential counsel for fraudulent transfer claims
         (.3); Attention to communications with J. Bruckerhoff of Reid Collins, potential special
         counsel, regarding information relating to potential claims (.2); Review and analyze memo and
         documents outlining fraudulent transfer claims (1.4);
         Brian T. Cumings                  1.90hrs. at 325.00/hr.                   617.50         B410

08/12/19 Attention to communications with R. Satija regarding assets of estate (.9); Prepare application
         to retain special counsel to pursue fraudulent transfers (.1); Attention to communications with
         S. Streusand, counsel for Sagi Genger, regarding meeting to discuss potential claims belonging
         to estate (.1);
         Brian T. Cumings                   1.10hrs. at 325.00/hr.                   357.50      B410

08/13/19 Review and analyze Schedules and SOFA and outline questions for debtor (.9);
         Brian T. Cumings               .90hrs. at 325.00/hr.                292.50               B410

08/13/19 Finalize application to employ GDHM and coordinate filing and service of same (.6);
         Brian T. Cumings                .60hrs. at 325.00/hr.                 195.00        B160
Satija, Ron                                                                                 November 11, 2019
                                                                                               Invoice 353951




08/14/19 Attention to communications with R. Satija regarding pending matters (.5); Review and analyze
         schedules and prepare questions for 341 meeting (.9);
         Brian T. Cumings                 1.40hrs. at 325.00/hr.                455.00       B410

08/14/19 Attention to communications with S. Streusand, counsel for Sagi Genger, regarding pending
         litigation and review documents relating to potential litigation claims belonging to the estate
         (.9); Receive call from S. Streusand, counsel for S. Genger, regarding pending litigation (.1);
         Participate in call with D. Williamson and A. Kaufman, counsel for Arie Genger, regarding
         case and pending litigation (.4);
         Brian T. Cumings                  1.40hrs. at 325.00/hr.                   455.00        B150

08/15/19 Meet with R. Satija and representatives of S. Genger to discuss issues relating to potential
         assets of estate (2.0); Meet with R. Satija and J. Bruckerhoff of Reid Collins regarding potential
         litigation claims belonging to estate (1.0);
         Brian T. Cumings                   3.00hrs. at 325.00/hr.                 975.00        B410

08/15/19 Prepare for and attend 341 meeting (1.9);
         Brian T. Cumings                 1.90hrs. at 325.00/hr.                   617.50        B150

08/16/19 Attention to communications with R. Satija regarding pending matters (.2); Review and analyze
         documents and communications relating to potential litigation claims belonging to estate and
         interests in undisclosed assets (2.4);
         Brian T. Cumings                   2.60hrs. at 325.00/hr.              845.00         B410

08/16/19 Attention to communications with J. Ong, counsel for trust, regarding representation and
         potential sharing agreement (.7); Communicate with S. Streusand, counsel for Sagi Genger,
         regarding potentially undisclosed assets (.2);
         Brian T. Cumings                  .90hrs. at 325.00/hr.                 292.50        B150

08/16/19 Prepare objection to debtor's homestead exemption (1.0);
         Brian T. Cumings                 1.00hrs. at 325.00/hr.                   325.00        B190

08/19/19 Attention to communications with R. Satija regarding pending matters (.6);
         Brian T. Cumings               .60hrs. at 325.00/hr.                   195.00           B410

08/19/19 Review and analyze issues relating to debtor's acquisition of homestead (.7);
         Brian T. Cumings                 .70hrs. at 325.00/hr.                  227.50          B130

08/19/19 Receive call from R. Battaglia, counsel for debtor's husband, regarding issues and potential
         meeting and review and analyze items relating to claims made by debtor's husband (.8)
Satija, Ron                                                                                 November 11, 2019
                                                                                               Invoice 353951


          Brian T. Cumings                  .80hrs. at 325.00/hr.                  260.00        B150

08/20/19 Communicate with R. Battaglia, counsel for E. Herschmann, regarding potential meeting (.1);
         Brian T. Cumings                .10hrs. at 325.00/hr.                 32.50        B150

08/20/19 Review and analyze proposed sharing arrangement and communicate with R. Satija regarding
         same (.6); Attention to communication with J. Ong, counsel for trust, and S. Streusand, counsel
         for S. Genger, regarding proposed sharing arrangement (.1);
         Brian T. Cumings                .70hrs. at 325.00/hr.                   227.50        B190

08/21/19 Review proposed sharing arrangement and communicate with R. Satija regarding same (.6);
         Communicate with J. Ong, counsel for trust, and S. Streusand, counsel for S. Genger, regarding
         proposed sharing arrangement (.2);
         Brian T. Cumings                .80hrs. at 325.00/hr.                  260.00         B190

08/22/19 Review and analyze proposed sharing agreement (.3); Attention to communications with J.
         Ong, counsel for trust, regarding potential sharing agreement (.3);
         Brian T. Cumings                  .60hrs. at 325.00/hr.              195.00       B190

08/22/19 Attention to communications with R. Satija regarding fraudulent transfer claims (.3);
         Brian T. Cumings               .30hrs. at 325.00/hr.                     97.50        B410

08/23/19 Speak with J. Ong, counsel for trust, regarding potential sharing arrangement (.3); Attention to
         communications with D. Williamson et al, counsel for Arie Genger, regarding status of
         fraudulent transfer suit (.1);
         Brian T. Cumings                 .40hrs. at 325.00/hr.                   130.00         B190

08/23/19 Participate in call with R. Satija and J. Bruckerhoff of Reid Collins regarding potential claims
         belonging to estate (.6); Attention to communications with R. Battaglia, counsel for husband of
         debtor, regarding potential meeting (.1); Review and analyze issues relating to potential sharing
         agreement (.8);
         Brian T. Cumings                    1.50hrs. at 325.00/hr.                 487.50        B410

08/23/19 Communicate with R. DeLaune, counsel for SureTec, regarding notice (.1);
         Brian T. Cumings             .10hrs. at 325.00/hr.                    32.50             B150

08/26/19 Attention to communications with R. Battaglia, counsel for debtor's husband, regarding
         meeting (.1);
         Brian T. Cumings               .10hrs. at 325.00/hr.                     32.50       B150
Satija, Ron                                                                                    November 11, 2019
                                                                                                  Invoice 353951


08/26/19 Attention to communications with J. Ong, counsel for trust, S. Streusand, counsel for S.
         Genger, and R. Satija regarding potential sharing arrangement (1.0); Meet E. Herschmann and
         his counsel R. Battaglia for informational purposes (2.3);
         Brian T. Cumings                  3.30hrs. at 325.00/hr.              1,072.50         B190

08/26/19 Communicate with R. Satija regarding pending matters (1.5);
         Brian T. Cumings               1.50hrs. at 325.00/hr.                        487.50        B410

08/27/19 Attention to communications with R. Satija regarding pending matters (.8); Attention to
         communications with J. Bruckerhoff, potential special counsel, regarding issues relating to
         claims belonging to the estate (.5);
         Brian T. Cumings                   1.30hrs. at 325.00/hr.              422.50          B410

08/27/19 Review and analyze issues relating to homestead exemption claims (1.5); Review and analyze
         details relating to potential litigation claims belonging to estate in effort to determine valuation
         and probable courses of action (1.3);
         Brian T. Cumings                     2.80hrs. at 325.00/hr.                   910.00        B190

08/27/19 Attention to communications with J. Ong, counsel for trust, regarding potential sharing
         arrangement and other pending matters (.3);
         Brian T. Cumings               .30hrs. at 325.00/hr.                     97.50         B130

08/27/19 Attention to communications with D. Williamson, counsel for A. Genger, regarding meeting
         (.1); Attention to communications with R. Battaglia, counsel for E. Herschmann, regarding
         potential resolution of homestead exemption dispute and pending litigation (.7);
         Brian T. Cumings                 .80hrs. at 325.00/hr.                  260.00       B150

08/28/19 Attention to communications with J. Ong, counsel for trust, and review and analysis of
         documents relating to purported claims against S. Genger (1.5); Meet with R. Satija and E.
         Herschmann, debtor's husband, regarding potential litigation claims (2.2); Communicate with
         A. Kaufman et al, counsel for A. Genger, regarding meeting (.1);
         Brian T. Cumings                 3.80hrs. at 325.00/hr.               1,235.00        B150

08/28/19 Attention to communications with R. Satija regarding pending matters (.5); Review and analyze
         documents and pleadings relating to potential litigation claims relating to D. Genger and S.
         Genger provided by E. Herschmann, debtor's husband (1.8);
         Brian T. Cumings                2.30hrs. at 325.00/hr.                     747.50       B410

08/29/19 Prepare for and meet with D. Williamson, counsel for A. Genger, and B. Spears, counsel for
         Brosers, regarding pending litigation and issues relating to estate claims (2.8); Attention to
         communications with J. Ong, counsel for trust, and S. Streusand, counsel for S. Genger,
         regarding proposed sharing arrangement and to review and analysis of proposal (1.8);
Satija, Ron                                                                                 November 11, 2019
                                                                                               Invoice 353951


          Brian T. Cumings                  4.60hrs. at 325.00/hr.               1,495.00        B150

08/30/19 Attention to communications with D. Williamson et al, counsel for A. Genger, regarding
         promissory notes (.2); Attention to communications with B. Spears, counsel for Brosers,
         regarding issues relating to litigation claims (.2); Attention to communications with E.
         Herschmann, debtor's husband, regarding issues relating to ongoing litigation (.3);
         Brian T. Cumings                    .70hrs. at 325.00/hr.                 227.50         B150

08/30/19 Review and analyze various points of litigation and prepare flowchart of claims (.9); Prepare
         for and meet with R. Satija and B. Reid et al, potential special counsel, regarding litigation
         claims (2.0);
         Brian T. Cumings                 2.90hrs. at 325.00/hr.                    942.50         B410

08/31/19 Attention to communications with J. Ong, counsel for trust, regarding sharing arrangement and
         authority of trustee (.3);
         Brian T. Cumings               .30hrs. at 325.00/hr.                     97.50       B150

09/03/19 Attention to communications with J. Ong, counsel for trust, and S. Streusand, counsel for S.
         Genger, regarding sharing agreement and trustee of trust (.3);
         Brian T. Cumings                .30hrs. at 325.00/hr.                    97.50        B150

09/03/19 Attention to communications with R. Satija regarding pending matters (.4); Review
         documentation relating to appointment of receiver of Orly Genger 1993 Trust (.6);
         Brian T. Cumings                1.00hrs. at 325.00/hr.                 325.00           B410

09/03/19 Prepare objections to Debtor's exemptions and communicate with R. Satija regarding same (.3);
         Brian T. Cumings                 .30hrs. at 325.00/hr.                 97.50        B190

09/04/19 Attention to communications with R. Satija regarding pending matters (.5); Attention to
         communications regarding pending litigation against D. Genger (.4); Attention to
         communications with E. Taube, counsel for debtor, and R. Satija regarding inspection of
         property and turnover of retainer (.2); Attention to communications with R. Satija and J.
         Bruckerhoff of Reid Collins regarding potential fraudulent transfer claims and related
         promissory notes (.3);
         Brian T. Cumings                  1.40hrs. at 325.00/hr.                 455.00        B410

09/04/19 Finalize and coordinate filing and service of objections to exemptions (.7); Attention to
         communications with D. Williamson et al, counsel for A. Genger, and B. Spears, counsel for
         Brosers, regarding Orly Genger 1993 Trust (.3);
         Brian T. Cumings                  1.00hrs. at 325.00/hr.                  325.00        B190
Satija, Ron                                                                                  November 11, 2019
                                                                                                Invoice 353951


09/04/19 Attention to communications with J. Ong, counsel for trust, et al regarding proposed sharing
         arrangement (.2);
         Brian T. Cumings               .20hrs. at 325.00/hr.                      65.00       B150

09/05/19 Participate in conference call with R. Satija and A. Kurland of Kasowitz Benson regarding
         pending litigation against D. Genger (.5); Attention to communications with B. Spears, counsel
         for Brosers, regarding pending litigation and status of proceedings (.5); Attention to
         communications with R. Satija regarding pending matters (1.3); Attention to communications
         with D. Williamson, counsel for A. Genger, regarding pending litigation and potential meeting
         (.3);
         Brian T. Cumings                  2.60hrs. at 325.00/hr.                  845.00       B410

09/05/19 Review and analyze issues relating to trusteeship of Orly Genger 1993 Trust (.6);
         Brian T. Cumings                 .60hrs. at 325.00/hr.                 195.00            B190

09/06/19 Attention to communications with R. Satija regarding pending matters (.9);
         Brian T. Cumings               .90hrs. at 325.00/hr.                   292.50            B410

09/06/19 Attention to communications with B. Spears, counsel for Brosers, regarding potential sharing
         arrangement with trust (.3); Attention to communications with J. Ong, counsel for trust, and
         review of information and documents relating to pending litigation (1.3); Participate in
         conference call with J. Ong and S. Genger regarding potential sharing arrangement and term
         sheet for same (.6); Communicate with D. Williamson, counsel for A. Genger, regarding
         meeting of clients (.2);
         Brian T. Cumings                  2.40hrs. at 325.00/hr.                780.00          B150

09/06/19 Lien search in Travis County for B. Cumings;
         Jennifer L. Thomas               .60hrs. at 160.00/hr.                      96.00        B190

09/09/19 Attention to communications with J. Ong, counsel for trust, regarding proposed funding
         agreement (.8); Attention to communications with S. Genger, debtor's brother (.1);
         Communicate with B. Spears, counsel for Brosers, regarding New York litigaiton (.2); Prepare
         for and meet with A. Genger, D. Williamson, and B. Spears, counsel for Brosers, regarding
         pending litigation and global issues (1.9);
         Brian T. Cumings                  3.00hrs. at 325.00/hr.                975.00       B150

09/09/19 Prepare for and meet with O. Genger and E. Taube regarding issues relating to objection and
         potential global resolutions (1.4); Review and analyze latest revisions of potential litigation
         funding and sharing arrangement with S. Genger group (.5);
         Brian T. Cumings                   1.90hrs. at 325.00/hr.                 617.50          B410
Satija, Ron                                                                                  November 11, 2019
                                                                                                Invoice 353951


09/10/19 Review and discuss with R. Satija order approving retention of GDHM (.1); Attention to
         communications with R. Satija regarding pending matters (.5); Attention to communications
         with J. Bruckerhoff, potential special litigation counsel, regarding pending litigation matters
         (.1); Participate in call with J. Bruckerhoff, potential special counsel, and R. Satija, regarding
         pending litigation matters (.3); Review and analyze pending litigation in New York and outline
         potential avenues for administering estate (1.4);
         Brian T. Cumings                     2.40hrs. at 325.00/hr.                 780.00          B410

09/10/19 Prepare for and participate in conference call with R. Battaglia, counsel for E. Herschmann, and
         R. Satija regarding pending litigation (.4);
         Brian T. Cumings                  .40hrs. at 325.00/hr.                   130.00        B150

09/11/19 Prepare application to employ special counsel (.4);
         Brian T. Cumings                 .40hrs. at 325.00/hr.                     130.00        B160

09/11/19 Attention to communications with R. Satija regarding pending matters (1.2); Attention to
         communications with R. Satija and A. Kurland of Kasowitz Benson regarding claims against D.
         Genger (.6); Review and analyze documents and litigation matters forwarded by various
         creditors relating to potential estate claims and funding arrangements (.8);
         Brian T. Cumings                    2.60hrs. at 325.00/hr.                845.00     B410

09/11/19 Attention to communications with J. Ong, counsel for trust, regarding pending litigation and
         proposed funding (.5); Receive call from B. Spears, counsel for Brosers, regarding status and
         potential proposal from clients (.2);
         Brian T. Cumings                   .70hrs. at 325.00/hr.                227.50         B150

09/11/19 Review and analyze issues relating to timing of acquisition of interest in homestead (3.7);
         Brian T. Cumings                 3.70hrs. at 325.00/hr.                 1,202.50        B190

09/12/19 Speak with E. Herschmann, debtor's husband, regarding status of negotiations with various
         interest groups (.3); Attention to communications with J. Ong, counsel for trust, regarding
         proposed litigation funding and sharing agreement (.5);
         Brian T. Cumings                   .80hrs. at 325.00/hr.                260.00          B150

09/12/19 Review and analyze various pieces of pending litigation and outline potential value to estate
         (4.2);
         Brian T. Cumings                4.20hrs. at 325.00/hr.                1,365.00         B190

09/12/19 Attention to communications with R. Satija regarding pending matters (.7); Review and analyze
         pleadings and statuses of various pending litigations involved in negotiations with various
         interested parties (.5);
         Brian T. Cumings                  1.20hrs. at 325.00/hr.                  390.00        B410
Satija, Ron                                                                               November 11, 2019
                                                                                             Invoice 353951




09/13/19 Review and analyze pending litigation claims and various position statements by parties in
         order to determine probable courses of action by trustee with respect to settlement prospects
         (1.6); Participate in conference call with R. Satija and F. Stevens, NY counsel, regarding claims
         against D. Genger (.3); Attention to communications with R. Satija regarding pending matters
         (.9); Review and analyze motion to dismiss or transfer venue filed by S. Genger (1.4);
         Brian T. Cumings                   4.20hrs. at 325.00/hr.               1,365.00        B410

09/13/19 Attention to communications with R. Battaglia, counsel for E. Herschmann, regarding meeting
         and pending matters (.2); Receive call from B. Spears, counsel for Brosers, regarding potential
         settlement proposal (.1); Communicate with D. Williamson, counsel for A. Genger, regarding
         settlement proposal and meeting (.2); Attention to communications with E. Herschmann,
         debtor's husband, regarding status and potential proposals (.4);
         Brian T. Cumings                  .90hrs. at 325.00/hr.                 292.50         B150

09/14/19 Prepare for and participate in settlement negotiations with R. Satija and counsel for A. Genger,
         Brosers, and E. Herschmann (6.5);
         Brian T. Cumings                   6.50hrs. at 325.00/hr.               2,112.50        B410

09/16/19 Attention to communications with R. Satija regarding pending matters (.7); Attention to
         communications with D. Williamson, counsel for A. Genger, regarding settlement (.1); Review
         and analyze Manhattan Safety pleadings and communications relating to trust's assertion of
         fraudulent transfer claims (.4);;
         Brian T. Cumings                  1.20hrs. at 325.00/hr.               390.00         B410

09/16/19 Attention to communications with B. Spears, counsel for Brosers, regarding settlement
         agreement (.4); Receive call from S. Streusand, counsel for S. Genger, regarding motion to
         dismiss (.1);
         Brian T. Cumings                 .50hrs. at 325.00/hr.                   162.50       B150

09/16/19 Review and analyze issues relating to section statutory caps on homestead and section 363(h)
         sales (1.5); Prepare 9019 application on settlement agreement (3.0); Review and analyze issues
         relating to obtaining approval of Rule 9019 compromise (.9);
         Brian T. Cumings                  5.40hrs. at 325.00/hr.               1,755.00       B190

09/17/19 Speak with R. Satija regarding status of settlement and communications with opposing parties
         (.4);
         Brian T. Cumings                  .40hrs. at 325.00/hr.                130.00       B410
Satija, Ron                                                                               November 11, 2019
                                                                                             Invoice 353951


09/17/19 Receive call from J. Ong, counsel for trust, regarding status (.1); Respond to communication
         from J. Dellaportas, counsel for S. Genger, regarding future communications (.1); Participate in
         settlement conference call with counsel for A. Genger, E. Herschmann, debtor, and others
         (1.0); Speak with S. Tobin, counsel for UST, regarding status of case (.1);
         Brian T. Cumings                  1.30hrs. at 325.00/hr.                  422.50      B150

09/18/19 Attention to communications with R. Satija regarding pending matters (.7);
         Brian T. Cumings               .70hrs. at 325.00/hr.                   227.50          B410

09/18/19 Prepare outline of arguments in support of 9019 and list of potential exhibits or references in
         support of same (1.5); Attention to communications with E. Taube, debtor's counsel, regarding
         proposed settlement and purported bank account in Israel (.4); Attention to communications
         with S. Streusand, counsel for S. Genger, regarding motion to dismiss and hearing and
         documents related to same (.3); Prepare 9019 on settlement of fraudulent transfer claims,
         homestead dispute, and retention of Kasowitz Benson, and communicate with R. Satija
         regarding same (.8);
         Brian T. Cumings                  3.00hrs. at 325.00/hr.                 975.00          B190

09/19/19 Review communications from J. Dellaportas, counsel for S. Genger, regarding subpoenas and
         discovery from parties in interest to the bankruptcy proceeding (.3); Attention to
         communications with R. Satija regarding pending matters (.7);
         Brian T. Cumings                   1.00hrs. at 325.00/hr.                 325.00   B410

09/19/19 Attention to communications with R. Battaglia, counsel for E. Herschmann, regarding
         settlement and issues relating to documents involved in proceeding in New York (.4); Attention
         to communications with B. Spears, counsel for Brosers, regarding 9019 and settlement (.2);
         Brian T. Cumings                   .60hrs. at 325.00/hr.               195.00        B150

09/19/19 Communicate with T. Nix, debtor's counsel, regarding stipulation on extending deadline to
         respond to objection to exemptions (.2); Prepare arguments in support of settlement (.9);
         Brian T. Cumings                1.10hrs. at 325.00/hr.                  357.50         B190

09/20/19 Prepare authorization letter to Israeli bank regarding access to debtor's information and
         communicate with E. Taube, debtor's counsel, regarding same (.5); Attention to
         communications with R. Satija regarding pending matters (.3);
         Brian T. Cumings                   .80hrs. at 325.00/hr.                    260.00       B410

09/20/19 Attention to communications with B. Spears et al, counsel for counter parties to settlement,
         regarding 9019 (.2);
         Brian T. Cumings               .20hrs. at 325.00/hr.                     65.00          B150
Satija, Ron                                                                                November 11, 2019
                                                                                              Invoice 353951


09/20/19 Review motion extend time filed by S. Streusand and J. Ong, counsel for S. Genger and trust
         (.1);
         Brian T. Cumings                .10hrs. at 325.00/hr.                   32.50       B190

09/23/19 Review and analyze pleadings and notes for purposes of addressing factual background relating
         to 9019 (1.5); Prepare declaration for R. Satija to sign with 9019 (.3);
         Brian T. Cumings                  1.80hrs. at 325.00/hr.                 585.00    B190

09/23/19 Communicate with R. Satija regarding pending matters (.1);
         Brian T. Cumings               .10hrs. at 325.00/hr.                      32.50        B410

09/23/19 Receive call from B. Spears, counsel for A. Genger, regarding 9019 (.1);
         Brian T. Cumings                 .10hrs. at 325.00/hr.                   32.50         B150

09/24/19 Attention to communications with R. Battaglia, counsel for E. Herschmann, regarding 9019 and
         issues relating to post-petition actions taken in New York proceeding (.4); Communicate with
         B. Spears, counsel for Brosers, regarding 9019 (.1); Communicate with E. Herschmann
         regarding access to Israeli bank account and litigation pending in New York (.4);
         Brian T. Cumings                    .90hrs. at 325.00/hr.                292.50      B150

09/24/19 Attention to communications with R. Satija regarding pending matters (1.1); Communicate
         with E. Taube regarding post-petition actions taken in New York proceeding (.1);
         Brian T. Cumings                 1.20hrs. at 325.00/hr.                390.00     B410

09/24/19 Review and analyze issues relating to 9019 and prepare application and declaration (1.6);
         Brian T. Cumings                 1.60hrs. at 325.00/hr.                520.00         B190

09/25/19 Review and analyze show cause motion filed by S. Genger (.5); Attention to drafts and
         communications with R. Satija regarding letter regarding potential violation of automatic stay
         by S. Genger (.6); Review documents and prepare response to S. Genger's motion for order to
         show cause (2.8);
         Brian T. Cumings                3.90hrs. at 325.00/hr.                 1,267.50       B190

09/25/19 Attention to communications with R. Satija regarding pending matters (.8); Attention to
         communications with A. Kurland of Kasowitz Benson regarding pending litigation and removal
         of lawsuits (.3);
         Brian T. Cumings               1.10hrs. at 325.00/hr.                  357.50         B410

09/25/19 Attention to communications with E. Herschmann, debtor's husband, regarding 9019 and other
         pending matters (.7); Speak with B. Spears, counsel for A. Genger, regarding status (.1);
         Brian T. Cumings                 .80hrs. at 325.00/hr.                  260.00         B150
Satija, Ron                                                                                 November 11, 2019
                                                                                               Invoice 353951




09/26/19 Attention to communications with B. Spears, counsel for Brosers, regarding 9019 and pending
         litigation issues (.5); Communicate with D. Williamson, counsel for A. Genger, regarding
         status of 9019 (.1);
         Brian T. Cumings                 .60hrs. at 325.00/hr.                 195.00        B150

09/26/19 Review account information received from Israeli bank (.1); Attention to communications with
         R. Satija regarding pending matters (.9); Communicate with M. Hall, realtor, and R. Battaglia,
         counsel for E. Herschmann, regarding questions relating to homestead (.1); Communicate with
         A. Kurland, representative of Kasowitz Benson, regarding engagement letter and stayed
         proceeding (.4); Communicate with B. Spears, R. Battaglia, D. Williamson re 9019 (.2);
         Brian T. Cumings                 1.70hrs. at 325.00/hr.                 552.50       B410

09/26/19 Prepare application to employ special counsel (1.0);
         Brian T. Cumings                 1.00hrs. at 325.00/hr.                   325.00        B160

09/26/19 Prepare revisions to 9019 and supporting documentation and communicate with R. Satija and
         various parties regarding same (2.8); Review and analyze subpoena from J. Dellaportas to R.
         Satija and communicate with J. Dellaportas regarding same (.5);
         Brian T. Cumings                 3.30hrs. at 325.00/hr.              1,072.50       B190

09/27/19 Communicate with S. Streusand, counsel for S. Genger, regarding protective order documents
         (.1); Attention to revisions of 9019 and supporting documents and communications with R.
         Satija and parties regarding same (1.6);
         Brian T. Cumings                   1.70hrs. at 325.00/hr.             552.50        B190

09/27/19 Prepare employment application and communicate with attorneys at Kasowitz Benson,
         proposed special counsel, regarding same (.8);
         Brian T. Cumings                 .80hrs. at 325.00/hr.              260.00      B170

09/27/19 Attention to communications with R. Satija regarding pending matters (.6); Review notices of
         joinder in motion to extend deadline to object to discharge filed by entities associated with Sagi
         Genger (.1); Communicate with S. Tobin, counsel for UST, regarding status of case, allegations
         made in pleadings, and upcoming 9019 (.8);
         Brian T. Cumings                 1.50hrs. at 325.00/hr.                    487.50        B410

09/27/19 Communicate with E. Taube, Debtor's counsel, regarding status and information relating to
         Debtor (.2); Communicate with R. Battaglia, counsel for E. Herschmann, regarding status and
         9019 (.2);
         Brian T. Cumings               .40hrs. at 325.00/hr.                  130.00        B150

09/28/19 Communicate with A. Kurland of Kasowitz Benson regarding application to employ (.1);
Satija, Ron                                                                                  November 11, 2019
                                                                                                Invoice 353951


          Brian T. Cumings                   .10hrs. at 325.00/hr.                   32.50        B160

09/30/19 Review responses filed by S. Streusand, counsel for S. Genger, regarding motion to file under
         seal (.1); Inform E. Taube, counsel for Debtor, of S. Jordan's position that trustee owns
         confidentiality rights of Debtor (.1); Review motion to continue hearing filed by R. Battaglia,
         counsel for E. Herschmann (.2);
         Brian T. Cumings                   .40hrs. at 325.00/hr.                   130.00        B190

09/30/19 Communicate with R. Satija regarding pending matters (.5);
         Brian T. Cumings               .50hrs. at 325.00/hr.                       162.50        B410

09/30/19 Communicate with A. Kurland of Kasowitz Benson regarding declaration and application to
         employ (.4);
         Brian T. Cumings              .40hrs. at 325.00/hr.                130.00        B170

09/30/19 Speak with R. Battaglia, counsel for E. Herschmann, regarding subpoenas and status of
         proceedings (.2); Inform R. Battaglia et al, counsel for creditors, of subpoenas sent to trustee by
         S. Genger et al (.1); Respond to communications from S. Jordan, counsel for Dalia Genger,
         regarding subpoenas and documents in S. Streusand's possession (.4); Respond to
         communications from B. Spears, counsel for Brosers, regarding 9019 (.1);
         Brian T. Cumings                  .80hrs. at 325.00/hr.                    260.00         B150

10/01/19 Communicate with R. Satija regarding pending matters (.5); Review and analyze joint interest
         privilege issues (.6);
         Brian T. Cumings               1.10hrs. at 325.00/hr.                357.50         B410

10/01/19 Attention to numerous communications from S. Jordan, counsel for D. Genger, regarding his
         confusion over confidentiality of certain documents (1.5); Communicate with E. Taube,
         debtor's counsel, and R. Battaglia, counsel for debtor's husband, regarding subpoena to trustee
         requesting documents subject to protective order in NY proceeding (.4);
         Brian T. Cumings                  1.90hrs. at 325.00/hr.                  617.50       B150

10/01/19 Communicate with A. Kurland of Kasowitz regarding pending litigation matters (.3);
         Communicate with C. Leung, counsel for Manhattan Safety, regarding resolution in bankruptcy
         of fraudulent transfer claims (.3); Prepare response to motion for order to show cause (1.2);
         Communicate with S. Tobin, counsel for UST, regarding application to employ KBT (.1);
         Prepare and coordinate filing and service of motion to quash subpoena (.7);
         Brian T. Cumings                   2.60hrs. at 325.00/hr.                 845.00        B190

10/01/19 Finalize and coordinate filing and service of application to employ KBT (.5);
         Brian T. Cumings                  .50hrs. at 325.00/hr.                 162.50           B160
Satija, Ron                                                                               November 11, 2019
                                                                                             Invoice 353951


10/02/19 Communicate with A. Kurland of Kasowitz Benson regarding hearings and proposed retention
         of that firm (.4);
         Brian T. Cumings              .40hrs. at 325.00/hr.                130.00       B410

10/02/19 Review and analyze S. Streusand limited objection to continuance of hearings (.1); Review and
         analyze motion to quash and supporting documentation filed E. Taube for debtor (.6);
         Communicate with S. Tobin, counsel for UST, regarding 9019, retention of Kasowitz, and
         pending matters (.5); Review pleadings and documents and prepare response to S. Genger's
         motion for order to show cause (4.5);
         Brian T. Cumings                 5.70hrs. at 325.00/hr.              1,852.50        B190

10/02/19 Speak with B. Spears, counsel for Brosers, regarding 9019 and concurrent litigation pending in
         NY (.1);
         Brian T. Cumings                 .10hrs. at 325.00/hr.                  32.50         B150

10/03/19 Review notices of supplements to motion to seal filed by various parties (.3); Communicate
         with attorneys at Kasowitz regarding pending lawsuit against Dalia and efforts to restore and
         remove (.2); Communicate with B. Spears and C. Gartman, counsel for Brosers, regarding Orly
         Genger 1993 Trust lawsuit alleging fraudulent transfers (.6); Review and analyze cases cited in
         various pleadings pending hearing on October 23 relating to contested matters (2.5);
         Brian T. Cumings                 3.60hrs. at 325.00/hr.                1,170.00        B190

10/03/19 Communicate with S. Tobin, counsel for UST, regarding proposed employment of Kasowitz
         (.1);
         Brian T. Cumings              .10hrs. at 325.00/hr.                 32.50      B160

10/03/19 Review and analyze notices of subpoenas filed for S. Genger (.2); Communicate with R. Satija
         regarding pending matters (.3); Review IRS proof of claim (.1);
         Brian T. Cumings                 .60hrs. at 325.00/hr.                195.00       B410

10/04/19 Communicate with R. Satija regarding pending matters (.2);
         Brian T. Cumings               .20hrs. at 325.00/hr.                     65.00        B410

10/04/19 Communicate with E. Taube, debtor's counsel, regarding 9019 (.1); Communicate with S.
         Jordan, counsel for D. Genger, regarding document issues (.1);
         Brian T. Cumings                 .20hrs. at 325.00/hr.               65.00        B190

10/07/19 Communicate with D. Williamson, counsel for A. Genger, regarding UST (.1); Respond to
         communications from J. Dellaportas, counsel for S. Genger, regarding Israeli bank account (.2);
         Brian T. Cumings               .30hrs. at 325.00/hr.                    97.50        B150
Satija, Ron                                                                                November 11, 2019
                                                                                              Invoice 353951


10/07/19 Communicate with S. Tobin, counsel for UST, regarding status of case and improper
         information demands being made by J. Dellaportas (.3); Review and analyze issues relating to
         obligation of case trustee to share information with parties in interest (1.0); Review and analyze
         motion for protective order filed by A. Genger (.2);
         Brian T. Cumings                   1.50hrs. at 325.00/hr.                   487.50       B410

10/07/19 Communicate with A. Kurland of special counsel Kasowitz regarding NY proceedings (.2);
         Brian T. Cumings              .20hrs. at 325.00/hr.                 65.00       B190

10/08/19 Respond to communications from D. Williamson, counsel for A. Genger, regarding various
         pending matters (.4);
         Brian T. Cumings              .40hrs. at 325.00/hr.                130.00        B150

10/08/19 Participate in conference call with counsel for various parties in interest regarding 9019 and
         timing of hearings (.5); Respond to communications from counsel for Manhattan Safety
         regarding trustee's position with respect to prudence of proceeding with lawsuit prior to
         settlement of trustee's claims (.3); Respond to communications from S. Streusand, counsel for
         S. Genger, regarding timing of upcoming hearings and discovery matters (.2); Communicate
         with E. Taube, debtor's counsel, regarding upcoming hearings and pending discovery matters
         (.4); Attention to communications with A. Kurland of special counsel Kasowitz regarding
         pending litigation in New York (.3);
         Brian T. Cumings                    1.70hrs. at 325.00/hr.                  552.50       B190

10/08/19 Prepare letter to court in Manhattan Safety litigation requesting permission to monitor
         proceedings (.5); Communicate with B. Spears, counsel for Brosers, regarding Manhattan
         Safety lawsuit (.3); Prepare motion to extend time to remove civil actions and coordinate filing
         and service of same (1.9);
         Brian T. Cumings                  2.70hrs. at 325.00/hr.                  877.50        B410

10/09/19 Communicate with S. Lemmon, counsel for S. Genger, regarding his request to schedule
         deposition of R. Satija (.2); Review and analyze issues relating to multiplicity of discovery and
         notice of depositions (.9); Communicate with R. Battaglia, counsel for E. Herschmann,
         regarding homestead issues (.3); Review and analyze S. Streusand Response to notice relating
         to motion to seal and communicate with R. Satija regarding same (.2); Attention to
         communications with A. Kurland of special counsel Kasowitz regarding pending NY litigation
         (.1); Review and analyze motion to extend response time to 9019 filed by S. Streusand for S.
         Genger (.2);
         Brian T. Cumings                   1.90hrs. at 325.00/hr.                 617.50         B190

10/09/19 Communicate with R. Satija regarding pending matters (.5); Communicate with E. Taube,
         debtor's counsel, regarding 9019 and other issues apparently being contested by various parties
         (.3);
         Brian T. Cumings                 .80hrs. at 325.00/hr.                  260.00        B410
Satija, Ron                                                                                  November 11, 2019
                                                                                                Invoice 353951




10/10/19 Communicate with G. Greenberg, counsel for A. Genger in Manhattan Safety litigation,
         regarding trustee's intention with respect to that litigation (.1); Prepare letter to court in
         Manhattan Safety litigation regarding request to monitor proceedings (.3); Review and analyze
         A. Genger's reply regarding protective order in SDNY litigation (.2); Respond to
         communication from N. Bedoya, counsel for A. Genger, regarding Manhattan Safety litigation
         (.1);
         Brian T. Cumings                   .70hrs. at 325.00/hr.                      227.50          B190

10/10/19 Address issues relating to removal of civil actions (.4); Communicate with S. Tobin, counsel
         for UST, regarding Israel bank account (.5);
         Brian T. Cumings                 .90hrs. at 325.00/hr.                  292.50        B410

10/11/19 Participate in conference call with G. Goldberg et al, counsel for A. Genger and Brosers,
         regarding Manhattan Safety litigation (.4); Attention to communications with court and other
         parties regarding announcements for upcoming hearings (.1);
         Brian T. Cumings                  .50hrs. at 325.00/hr.                  162.50       B190

10/14/19 Communicate with L. Vitale, counsel for counter litigants in state court proceedings, regarding
         status (.1); Communicate with counsel for Manhattan Safety regarding status of parallel
         litigation alleging fraudulent transfer claims (.4); Prepare response to Motion to Show Cause
         filed by S. Genger (.5); Prepare response to Motion to Dismiss filed by S. Genger (.8);
         Communicate with A. Kurland of Kasowitz regarding transfer of lawsuits (.1); Communicate
         with F. Funes, counsel for Brosers in Manhattan Safety litigation, regarding upcoming pre-trial
         scheduling conference (.1);
         Brian T. Cumings                   2.00hrs. at 325.00/hr.                 650.00        B190

10/15/19 Review deposition notice and subpoena;
         Chris H. Trickey                .50hrs. at 420.00/hr.                      210.00        B190

10/15/19 Communicate with R. Satija regarding pending matters (.7);
         Brian T. Cumings               .70hrs. at 325.00/hr.                       227.50        B410

10/15/19 Prepare witness and exhibit list for upcoming hearing (.3); Review and analyze issues relating
         to employment of professionals under Section 327(e) (1.5); Review and analyze issues relating
         to motion to dismiss or transfer venue (.5); Communicate with B. Spears, counsel for Brosers,
         regarding status (.1); Communicate with S. Tobin, counsel for UST, regarding upcoming
         hearings (.1); Review response filed by E. Taube, debtor's counsel, to motion to extend time
         (.1); Review newly issued subpoenas and communicate with R. Satija regarding same (.3);
         Participate in telephonic hearing in SDNY for Manhattan Safety litigation (.8);
         Brian T. Cumings                   3.70hrs. at 325.00/hr.              1,202.50        B190
Satija, Ron                                                                               November 11, 2019
                                                                                             Invoice 353951


10/16/19 Review and analyze D&K adversary complaint (.9); Communicate with S. Tobin, counsel for
         UST, regarding proposed retention of Kasowitz Benson (.3); Prepare for upcoming hearings
         (.8); Review and analyze adversary complaint filed by S. Genger (.4); Receive call from E.
         Herschmann, debtor's husband, regarding matters relating to 9019 (.5); Confer with M. Powers,
         colleague, regarding subpoena issue (.3);
         Brian T. Cumings                 3.20hrs. at 325.00/hr.               1,040.00        B190

10/16/19 Communicate with R. Satija regarding pending matters (.6);
         Brian T. Cumings               .60hrs. at 325.00/hr.                    195.00        B410

10/17/19 Communicate with R. Satija regarding pending matters (.5);
         Brian T. Cumings               .50hrs. at 325.00/hr.                    162.50        B410

10/17/19 Communicate with E. Taube, debtor's counsel, regarding pending contested matters (.2);
         Provide court with copy of subpoena subject to our motion to quash (.1); Communicate with S.
         Streusand regarding pending contested matters and scheduling issues (.6);
         Brian T. Cumings                .90hrs. at 325.00/hr.                   292.50      B190

10/18/19 Review pleadings (.7); Conference with B. Cumings regarding case background and privilege
         issues (.3); Review multiple filings in bankruptcy case (.4); Review arguments made in filings
         (1.0);
         Chris H. Trickey                   2.40hrs. at 420.00/hr.              1,008.00      B190

10/18/19 Confer with C. Trickey regarding upcoming discovery issues and deposition (.3);
         Brian T. Cumings                .30hrs. at 325.00/hr.                  97.50          B410

10/18/19 Review and analyze Dalia Omnibus pleading (1.8); Communicate with R. Satija regarding
         pending matters (.6); Review and analyze objections to 9019 filed by Orly Genger 1993 Trust,
         Sagi Genger, and Dalia Genger (4.7); Review and analyze motion to continue hearings and
         objection filed in response (.4); Review and analyze Objection to Application to Employ filed
         by Sagi (.4); Review and analyze Motion to seal (.1); Communicate with E. Taube, counsel for
         debtor, regarding his proposal to consolidate hearings on MTD and 9019 (.1); Review and
         analyze joinders to motion to dismiss (1.3);
         Brian T. Cumings                   9.40hrs. at 325.00/hr.             3,055.00       B190

10/21/19 Review filings made by multiple parties (1.5); Email to B. Cumings regarding scope of
         privilege (.1);
         Chris H. Trickey                1.60hrs. at 420.00/hr.                 672.00       B190

10/22/19 Copy two folders of emails onto a flash drive for B. Cummings to take to hearing;
         Velma Garcia                    .40hrs. at 160.00/hr.                    64.00        B190
Satija, Ron                                                                                 November 11, 2019
                                                                                               Invoice 353951


10/22/19 Review email communications (.1); Review pending motions (.1); Review background
         materials (.3); Conference with B. Cumings (.1);
         Chris H. Trickey                 .60hrs. at 420.00/hr.              252.00      B190

10/22/19 Review and analyze Debtor documents relating to contested matters (1.3); Communicate with
         D. Williamson, E. Taube, R. Battaglia regarding intention of S. Genger to proceed with
         deposition of R. Satija despite having failed to follow rules of procedure regarding scheduling
         deposition in contested matter (.1); Communicate with S. Streusand et al, counsel for S.
         Genger, regarding noticed deposition of R. Satija (.3); Communicate with M. Bowen of
         Kasowitz regarding October 23rd status conference (.1); Review and analyze objections to
         debtor's exemptions filed by D. Genger et al (.4); Prepare for status conference on October 23
         (1.0); Prepare response and objections to subpoena from S. Genger(1.6);
         Brian T. Cumings                  4.80hrs. at 325.00/hr.                1,560.00        B190

10/22/19 Speak with S. Tobin, counsel for UST, regarding application to employ special counsel (.6);
         Brian T. Cumings                 .60hrs. at 325.00/hr.                195.00        B150

10/22/19 Communicate with R. Satija regarding pending matters (.7);
         Brian T. Cumings               .70hrs. at 325.00/hr.                     227.50         B410

10/23/19 Prepare for and attend status conference with Court on pending matters (1.3); Speak with S.
         Tobin and R. Satija regarding application to employ Kasowitz (.3); Prepare R. Satija for
         deposition noticed by S. Genger for October 24 (2.0);
         Brian T. Cumings                  3.60hrs. at 325.00/hr.              1,170.00        B190

10/23/19 Finalize response and objections to subpoena and serve on J. Dellaportas, counsel for S. Genger
         (.5);
         Brian T. Cumings                 .50hrs. at 325.00/hr.                  162.50         B410

10/23/19 Conference with B. Cumings regarding hearing and deposition (.3);
         Chris H. Trickey              .30hrs. at 420.00/hr.                      126.00         B190

10/23/19 Research deposition notice issue for BTC and summarize findings via email (.5);
         Marianne W. Nitsch               .50hrs. at 295.00/hr.               147.50             B190

10/25/19 Communicate with R. Satija regarding pending matters (.2);
         Brian T. Cumings               .20hrs. at 325.00/hr.                       65.00        B410

10/25/19 Respond to communication from S. Jordan, counsel for D. Genger, regarding subpoena and
         motion to quash (.1);
         Brian T. Cumings              .10hrs. at 325.00/hr.                   32.50      B190
Satija, Ron                                                                               November 11, 2019
                                                                                             Invoice 353951




10/26/19 Respond to communications from S. Jordan, counsel for D. Genger, regarding documents (.2);
         Brian T. Cumings              .20hrs. at 325.00/hr.                   65.00      B190

10/26/19 Communicate with R. Satija regarding debtor's exhibits on venue issue (.1); Review debtor's
         exhibits on venue issue (.3);
         Brian T. Cumings               .40hrs. at 325.00/hr.                   130.00        B410

10/28/19 Communicate with R. Satija regarding status and pending matters (.3);
         Brian T. Cumings               .30hrs. at 325.00/hr.                     97.50        B410

10/28/19 Review and analyze exhibits (.4);
         Brian T. Cumings                 .40hrs. at 325.00/hr.                  130.00        B190

10/29/19 Review and analyze Oldner adversary complaint (.2);
         Brian T. Cumings               .20hrs. at 325.00/hr.                     65.00        B190

10/29/19 Review and analyze debtor's response to motion to dismiss and communicate with R. Satija
         regarding same (.4); Communicate with R. Satija regarding costs to date of administration of
         estate (.1);
         Brian T. Cumings                .50hrs. at 325.00/hr.                  162.50         B410

10/30/19 Review and analyze KBT and amended debtor's responses to transfer venue issue (.3);
         Brian T. Cumings             .30hrs. at 325.00/hr.                   97.50          B190

10/30/19 Communicate with R. Satija regarding pending matters (.2);
         Brian T. Cumings               .20hrs. at 325.00/hr.                     65.00        B410

10/31/19 Attend hearing on transfer venue (4.8); Communicate with R. Satija regarding same (.3);
         Communicate with E. Taube, debtor's counsel, regarding deadline to respond to objection to
         exemptions (.1);
         Brian T. Cumings                 5.20hrs. at 325.00/hr.              1,690.00       B190

11/01/19 Review proposed order extending response date for objection to claim and communicate with
         T. Nix (debtor's counsel) regarding same (.1); Prepare for upcoming status conference on
         various pending matters (.2);
         Brian T. Cumings                  .30hrs. at 325.00/hr.                  97.50        B190

11/02/19 Prepare for status conference on pending motions (.1);
         Brian T. Cumings                  .10hrs. at 325.00/hr.                  32.50        B190
Satija, Ron                                                                               November 11, 2019
                                                                                             Invoice 353951


11/04/19 Telephone conference with BTC regarding hearing coverage (.1); Review case materials in
         preparation for hearing (1.6);
         Marianne W. Nitsch             1.70hrs. at 295.00/hr.               501.50        B190

11/04/19 Communicate with R. Satija regarding pending matters and next steps in event of alternate
         dispositions of transfer venue (.4);
         Brian T. Cumings                   .40hrs. at 325.00/hr.              130.00         B410

11/05/19 Attend morning and afternoon hearing concerning motion to transfer venue (2.8);
         Marianne W. Nitsch             2.80hrs. at 295.00/hr.                 826.00          B190

11/05/19 Communicate with R. Satija regarding processing transfer of venue (.3);
         Brian T. Cumings               .30hrs. at 325.00/hr.                    97.50         B410

11/05/19 Prepare GDHM fee application (2.5);
         Brian T. Cumings               2.50hrs. at 325.00/hr.                  812.50         B160

11/06/19 Receive call from S. Genger regarding R. Satija (.4);
         Brian T. Cumings                .40hrs. at 325.00/hr.                  130.00         B190

11/06/19 Speak with R. Satija regarding call from J. Ong and aftermath of hearing (.3);
         Brian T. Cumings                 .30hrs. at 325.00/hr.                   97.50        B410


Summary of Fees

                                             Hours        Rate/Hr        Dollars
Brian T. Cumings                            210.30         325.00      68,347.50
Marianne W. Nitsch                            5.00         295.00       1,475.00
Jennifer L. Thomas                            0.60         160.00          96.00
Velma Garcia                                  0.40         160.00          64.00
Chris H. Trickey                              5.40         420.00       2,268.00
Totals                                      221.70                     72,250.50

                          Total Fees for Professional Services                        $        72,250.50

  Task         Initials   Hours         Amount
B130          BTC             1.00         $325.00
B150          BTC            33.70      $10,952.50
B160          BTC             5.20       $1,690.00
B170          BTC             1.20         $390.00
B190          BTC            93.60      $30,420.00
Satija, Ron                                                          November 11, 2019
                                                                        Invoice 353951


  Task         Initials   Hours        Amount
B190          CHT             5.40      $2,268.00
B190          JLT             0.60         $96.00
B190          MWN             5.00      $1,475.00
B190          VXG             0.40         $64.00
B410          BTC            75.60     $24,570.00
                            221.70     $72,250.50

Reimbursable Costs

11/06/19 Postage Charge                              $   92.65

                          Total Reimbursable Costs               $            92.65

         CURRENT BILLING FOR THIS FILE                           $        72,343.15

         PLEASE REMIT TOTAL INVOICE BALANCE DUE                  $        72,343.15
